Title: Enclosure: Thomas Jefferson’s Account with Stephen Girard, 21 September 1816
From: Jefferson, Thomas
To: 


            
              Philada 21st Septr 1816.
            
            Thomas Jefferson Esqre
               To Stephen Girard
            For Premium on the cost of $550, in Specie which were paid on his account in Paris by Messrs Perregeaux Lafitte & Co as pr their Letter dated 14th May 1816 in virtue of my Letters of Credit to the following Persons.
            
              
                Stephen Chatalon of Marseillesfor $200—paid with
                Fcs
                1056
                .—
                
              
              
                   Brokerage ⅛%
                
                1
                .30
                
              
              
                George Thicknor at Parisfor $350.—paid with
                
                1837
                .50
                
              
              
                Perregaux & Lafitte Commissionon Fcs 2894.80
                a ½ prct   
                14
                .47
                
              
              
                
                Francs 
                2909
                .27
                
              
              
                at 18¾. cents for 1 Franc 
                $555
                .48.
                
              
              
                Premium at 12 prct    
                
                
                66.66.
              
            
          